Case 1:08-cr-00571-BMC Document 123-2 Filed 05/20/20 Page 1 of 3 PageID #: 3248



Honorable Judge,

I appreciate to have the opportunity to write this to you.

Since Covid-19 became a global pandemic, I had a feeling Weingarten would grapple onto this opportunity
and try to use it as “get out of jail free card”.

Before I continue, I apologize that I can only refer to him as either “Weingarten” or "ex-father" because this is
the only way I have been able to mentally deal with thinking, writing, or speaking about him. Unfortunately, I
will never know what it’s like to have a caring, protecting, and loving father, and I cannot refer to him using
this term. It would churn my insides with even more pain. Therefore, I will refer to him in this note as
Weingarten.

In the motion, I read that he is seeking “compassionate release”
Where is his compassion for his victims?

Is it compassionate of Weingarten to have branded me a liar and a fantasizer to my entire family since I was a
very young child in effort to make sure that my own immediate family would not believe me when I cried out
for help?
Is it compassionate of Weingarten to have sexually abused me for over five years as a child?
Is it compassionate of Weingarten to have ejaculated on my 9-15 year body?
Is it compassionate of Weingarten to have transported me from country to country to continue sexually abusing
me and using me as his sex slave?
Is it compassionate of Weingarten to have told my older brother that it’s important to have a gun in case you
need to use it?
Is it compassionate of Weingarten to have irritated my young female organs to the point where I had constant
vaginal and internal pain?
Is it compassionate of Weingarten for me to have learned about sex and how it feels from my OWN father?
Is it compassionate of Weingarten to have blamed me for his sexual crimes because “I was pretty girl drawing
him in with my eyes”? (Of course, he only told me these words)
Is it compassionate of Weingarten to have blamed his sexual crimes because “my mother didn’t give him any
sexual gratification”? (Of course, he only told me these words)
Is it compassionate of Weingarten to have engraved in my mind that no one would love me because my breasts
are uneven?
Is it compassionate of Weingarten to have engraved in my mind the no one will believe me because he’s a
Rabbi?
Is it compassionate of Weingarten to have continuously tried to manipulate me to trust no one but him, that
everyone seeks to harm me?
Is it compassionate of Weingarten to have beaten me to black and blue bruises when I told my mother about
the abuse and she confronted him?
Is it compassionate of Weingarten to have beaten my mother, myself, and older brother on a regular basis?
Is it compassionate of Weingarten to have caused my mother, myself, and older siblings hundreds of bruises,
black and blue eyes, skin contusions, and extreme psychological trauma over the course of many years?
Is it compassionate of Weingarten to have tried to kidnap me after I fled to safety at age 15? (If not for the UK
cops arriving JUST in time, I may not be alive today!)
Is it compassionate of Weingarten to have caused me so much suffering that I’ve attempted suicide?
Is it compassionate of Weingarten to have represented himself in court in order to traumatize me again and try
to gain power over me mentally?
Is it compassionate of Weingarten to have sexually abused his own younger brother?
Is it compassionate of Weingarten to have LIED to everyone over the years about his sexual crimes?
Is it compassionate of Weingarten to have NEVER admitted to his horrific crimes?
Is it compassionate of Weingarten to have NEVER apologized for the extreme suffering he has caused to me
and other victims who he abused?
Case 1:08-cr-00571-BMC Document 123-2 Filed 05/20/20 Page 2 of 3 PageID #: 3249



Compassion is not given, it’s EARNED based on your actions.

Compassion would be admitting, taking ownership, apologizing to EVERY VICTIM, rectifying, and seeking
help openly.

In the motion it sates as follows:
“One of the most dangerous places to be during this COVID-19 outbreak is a prison or jail”
The truth:
“One of the most dangerous places to be for any vulnerable child or person is in the presence of a sexual
predator, especially one who’s not openly admitted, apologized, or sought urgent help for their disgusting
inhumane and dangerous sickness he chooses to have without remorse”

Home is exactly where he sexually abused me. Home is the ideal environment for him to continue his crimes
against children and the vulnerable.

Society usually assumes that sexual predators are creepy people behind trees plotting to abuse their next
victim, but we now know after hearing testimonies from thousands of survivors, that sexual predators are the
one's children the trust the most, and it happens in trusted environments like HOME.

When I was 15 years old, fleeing the abuse to an unknown world was scary. But there was no scarier, or more
dangerous place for me than HOME, where he was free to sexually, mentally, and psychically abuse me.
HOME was the most dangerous place for me.

I ask you to please consider and have compassion for the victims to keep Weingarten where he cannot violate
children and vulnerable people.

Although going through trial was one of the most difficult things to endure in my life mentally, I did it for the
safety of my own life, (he sexually abused me for years, physically assaulted me, tried to kidnap and murder
me, and told my older brother how important it is for him to have a gun), for his brother he sexually abused,
for the victims who have been afraid to come forward, and to prevent other children and vulnerable to become
his future victims.

Weingarten has been an abusive, manipulative, narcissistic, sexual predator all his life and he’s a danger to
society.

When I was 15 years old and I started building some courage to confront him, I promised him the I will seek
justice and God-willing put him behind bars. With the help of the United States government, I was able to get
justice, and for that, I’m extremely grateful.

My courage became a beacon of hope for many victims to have the strength to come forward, tell their story,
KNOWING they can feel safe because their predators will no longer be able to harm them once they are
sentenced to be behind bars.

My mind shudders thinking about the impact of releasing sexual predators from serving their sentences. This
sends a message of extreme fear to current victims that they will no longer be safe if they come forward to seek
justice and stop sexual crimes.
Case 1:08-cr-00571-BMC Document 123-2 Filed 05/20/20 Page 3 of 3 PageID #: 3250



For the sake of current sexual victims, and for the sake of my safety and life, and the other victims of
Weingarten, please have compassion and order for Weingarten to continue serving his sentence where he can
not continue with his crimes.

With gratitude,

A daughter who will never understand what it means to have a father.
